UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1956


TERRY OF THE FAMILY PARKS,

                Plaintiff - Appellant,

          v.

THE COMMONWEALTH OF VIRGINIA DEPARTMENT OF SOCIAL SERVICES
CHILD SUPPORT ENFORCEMENT SERVICES,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:16-cv-00568-JCC-TCB)


Submitted:   December 13, 2016             Decided:   December 30, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Parks, Appellant Pro Se.    Nancy J. Crawford, Janice W.
McDaniel, Scott F. Weber, DIVISION OF CHILD SUPPORT ENFORCEMENT,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terry    Parks      appeals    the    district     court’s    order   denying

relief   on   his   42    U.S.C.    § 1983     (2012)    complaint.        We    have

reviewed the record and find no reversible error.                    Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                       Parks v. Va.

Dep’t of Soc. Servs. Div. of Child Support Enf’t Servs., No.

1:16-cv-00568-JCC-TCB (E.D. Va. Aug. 17, 2016).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in     the    materials   before      this   court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2